United States District Court

Eastern District of California
Redding Branch

UNITED STATES OF AMERICA

VIOLATE/CASE NO, & Gre 0-000 DMC.

vs. ORDER TO APPEAR

doh n Rus 8a

Ne ee ee ee

 

YOU ARE HEREBY ORDERED to appear before a United States Magistrate Judge in
Sacramento, California, at 5101 Street, in the Magistrate Courtroom on (Y\ AY 30, aO| G
at 2:00 p.m., for further proceedings in the above entitled case.

YOU ARE FURTHER NOTIFIED that if you fail to appear on the above date, that a warrant
may be issued for your arrest.

Dated: 5 -

(rssty A. Dire

Deputy Clerk for
U.S. Magistrate Judge Denars mM. Cota
